Citation Nr: 0815846	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a vision disorder.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In November 2005, the veteran 
testified at a video hearing before the undersigned.

The Board remanded the issues currently on appeal in March 
2006 for further development, including scheduling VA 
examinations.  Development was completed and the appeal was 
returned to the Board. 


FINDINGS OF FACT

1.  Headaches are not diagnosed in service and competent 
medical evidence does not otherwise relate headaches to 
service.

2.  Resolving doubt in the veteran's favor, glaucoma suspect 
by cup-to-disc ration, left eye, is related to service. 

3.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of bilateral hearing 
loss; sensorineural hearing loss was not exhibited within the 
first post-service year; and there is no objective evidence 
relating bilateral hearing loss to his active service or any 
incident therein.




CONCLUSIONS OF LAW

1.  Headaches were not incurred in service.  38 U.S.C.A. § 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Resolving all doubt in the veteran's favor, glaucoma 
suspect by cup-to-disc ratio, left eye, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2007).

3.  Hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated February 2004, March 2004, July 2006 
and September 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims for service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide. The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claims.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

As the Board finds that service connection is warranted for 
glaucoma suspect cup-by cup-to-disc ratio, left eye, is 
warranted, the RO will address any ratings effective dates to 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As the remaining service connection claims are 
denied, no prejudice can arise from Dingess/Hartman.  For the 
above reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

Service Connection

The veteran is claiming service connection for headaches, 
vision disorder, and bilateral hearing loss.  By way of 
background, the veteran is service-connected for fragment 
wounds, scalp, due to a shell fragment wound incurred during 
combat in Vietnam.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  The Court has clarified that the 
term 'service connection' is used in section 1154(b) to refer 
to proof of incurrence or aggravation, rather than to the 
legal standard for entitlement to payments for disability.  
Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. App. 
9, 16-19 (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection'' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Headaches

The veteran claims that his current headaches are due 
residuals from a shell fragment wound to the scalp.  Service 
medical records reveal treatment in March 1969 for wounds, 
due to multiple fragments, scalp. Complaints of headaches 
were not noted at that time; however, Report of Medical 
History in March 1970 revealed complaints of frequent or 
severe headaches.  Separation examination in March 1970 noted 
the shell fragment wounds to the scalp, but indicated no 
diagnosis of headaches.   

Post-service medical records show complaints of headaches in 
a VA examination dated June 1970.  The examiner noted that 
the headaches of which the veteran complained were not worse 
than the headaches he had prior to the laceration of scalp 
while in service.  The headaches did not appear to be 
disabling, according to the examiner.  The diagnosis was 
headaches, probably tension type, by history.  No other 
abnormalities found on examination.   

Private treatment record dated in November 2004 noted an 
impression of tension headaches versus medication rebound.  
Cranial tomography performed in November 2004 revealed areas 
consistent with previous microvascular insult.  Area of 
previous infarction in the right posterior parietal region.   
In March 2005, private neurologist Dr. Pan opined in March 
2005 that the veteran's injury "could be part of the 
etiology of his headaches."  This opinion is speculative in 
nature and therefore lacks probative value.  

Without a definitive medical opinion as to the relationship, 
the Board remanded this issue to determine if there was any 
relationship between the veteran's headaches and service, 
including in-service scalp shell fragment wound.  

A VA examination was performed in October 2006.  The examiner 
noted that the record was reviewed, and specifically 
identified the treatment for scalp laceration from small 
shrapnel fragment wounds in service.  The veteran reported 
having headaches.  His past headaches were in a circular 
fashion around his skull and not associated with other 
symptoms.  More recently, he complained of headaches being 
localized to the right temporal region.  Examination revealed 
normal ocular motility, pupil responses, and visual fields.  
Jaw strength was normal and facial sensation was normal.  
Facial expression was normal.  Conversational hearing was 
normal.  The soft palate elevated appropriately.  He 
swallowed well.  He exhibited no dysarthria.  The 
sternomastoid and upper trapezius muscles were 5/5 in 
strength.  Station, gait, and coordination were normal, as 
was muscle mass, tone, and strength.  Primary sensations 
demonstrated no abnormality.  The examiner opined that the 
veteran has tension-type headaches which had no relationship 
to his in-service small scalp shrapnel fragments wounds.

The Board finds the October 2006 VA examination report and 
etiological opinion to be probative evidence as it was based 
on examination of the veteran and review of the record.  It 
is also supported by the record as there is no evidence of 
treatment or diagnosis of headaches in service.  Neurological 
evaluation was normal at the time of treatment for shrapnel 
wounds in service.     

Although the veteran relates his headaches to service, his 
opinion as to medical matters are without probative value 
because he, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The medical evidence shows no treatment or 
diagnosis of headaches in service, and the competent medical 
evidence indicates that his current tension-type headaches 
are not related to his in-service small scalp shrapnel 
fragments wounds.

For the reasons discussed above, the Board concludes that 
headaches were not incurred in or aggravated by service.  The 
Board has considered the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, it is inapplicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); see also Gilbert, supra.

Vision Disorder

The veteran testified that when he sustained an injury to his 
eyes when he was hit by shell fragments in service.  He 
likewise claims that current vision problems were caused or 
made worse by his service-connected shell fragment wound.  
The veteran was diagnosed with cataracts diagnosed by Dr. 
Newman in an August 2004.  

Based upon the above the Board remanded this issue for a 
medical opinion as to the relationship, if any, between the 
veteran's service and any vision problems, including 
cataracts. 

VA examination report in October 2006 noted that the veteran 
complained that metallic pieces entered his left eye socket 
area near to the left eye, requiring removal.  He complained 
of intermittent blurring of his vision.  He has been followed 
by an outside optometrist.    

Examination revealed the following diagnoses: glaucoma 
suspect by cup-to-disc ratio, left eye; mild cataract, both 
eyes and; hyperopia, astigmatism, and presbyopia, both eyes.  
The examiner opined that the cataracts were not caused or 
aggravated by his shell-fragment wound injury to the scalp, 
as the cataracts are symmetric in each eye.  However, the 
veteran's glaucoma suspect by cup-to-disc in the left eye is 
at least as likely as not caused or aggravated by the 
veteran's shell fragment wound.  The examiner opined that the 
veteran reported a history of metallic foreign body in the 
left orbit, which may have impacted the eye with a known 
cause of secondary glaucoma occurring from blunt trauma to 
the eye.  The examiner indicated that such evidence of injury 
could not be found in the record, this could explain for the 
asymmetric cup-to-disc ratio noted with an increased cup-to-
disc ratio on the left compared to the right eye. 

Upon review, the Board finds that the veteran is competent to 
state that some of the shrapnel pieces entered his left eye 
socket as a result of his combat injury.  While this was not 
specifically referenced in the medical documents, the event 
is consistent with the circumstances, conditions, or 
hardships of his service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  Since there is competent 
evidence that a shell fragment entered the veteran's left 
eye, the etiological opinion from the October 2006 VA 
examiner with respect to the cause of the glaucoma suspect by 
cup-to-disc in the left eye is also competent.  Further, the 
October 2006 VA examiner's opinion is probative as it is 
supported by a rational based on clinical testing and 
otherwise supported by the record.  In contrast, there is no 
basis to grant service connection for any other eye disorder.  
The competent medical evidence does not show that the 
veteran's cataracts are related to service, and the veteran's 
astigmatism is a refractive error that is not subject to 
service connection.

In sum, the Board finds that the evidence is at least in 
equipoise as to whether glaucoma suspect by cup-to-disc in 
the left eye is related to service.  The veteran has a 
current diagnosis, an injury in service consistent with 
combat, and an etiology opinion relating his glaucoma suspect 
by cup-to-disc in the left eye to service.  Resolving doubt 
in the veteran's favor, the Board finds that glaucoma suspect 
by cup-to-disc in the left eye is linked to service.  38 
C.F.R. § 3.102.  Accordingly, the Board finds that the 
veteran is entitled to service connection for glaucoma 
suspect by cup-to-disc in the left eye.  

The preponderance of the evidence is against a finding that 
the veteran's cataracts and astigmatism are due to service.  
To this extent, the claim is denied.  38 U.S.C.A § 5107(b); 
see also Gilbert, supra.

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In support of his claim, the veteran testified noise exposure 
from indirect fire, mortars.  (T. 6).  He was awarded the 
Combat Infantryman Badge and the Purple Heart Medal.  He 
believes that his current hearing loss was due to intense 
noise during combat in Vietnam.  

In a May 2002 private medical record, the veteran complained 
reduced hearing.  A diagnosis of external otitis and otitis 
media were noted.  Based on this record and the veteran's 
confirmed combat exposure in service, the Board remanded this 
matter to schedule a VA examination and etiology opinion. 

VA examination report in November 2006 noted a history of 
noise exposure in service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
30
35
35
LEFT
35
30
30
50

The average thresholds values were 35 percent in the right 
ear and 36 left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in both ears.  

The diagnosis was conductive hearing loss.  The examiner 
indicated that the veteran's current hearing loss was not 
caused by or a result of military noise exposure.  The 
examiner explained that conductive hearing loss is not of the 
type and degree of hearing loss associated with noise 
exposure.  He also noted no conductive hearing loss or other 
hearing loss at the time of separation from service. 

The Board finds the November 2006 VA examiner's report and 
opinion to be probative evidence as it was based on 
examination of the veteran and review of the medical records.  
The etiological opinion was also supported by the clinical 
findings and the record.  Indeed, the service medical records 
do not reveal hearing loss in service.  There is also no 
sensorineural hearing loss diagnosed within one year 
following separation from service.  38 C.F.R. § 3.309.  Upon 
review, there is no competent medical evidence contradicting 
the findings from the November 2006 VA examiner.

Although the veteran relates his hearing loss to service, and 
his wife notes that he developed hearing problems after 
service, their opinions as to medical matters are without 
probative value because they, as laypersons, are not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The medical 
evidence shows that the veteran did not have hearing loss in 
service, or for many years following service.  While noise 
exposure due to combat is conceded, competent medical 
evidence indicates that the veteran's current conductive 
hearing loss is not related to combat noise exposure.      


For the reasons discussed above, the Board concludes that 
bilateral hearing loss has not incurred in or aggravated by 
service, and sensorineural may not be presumed to have been 
incurred therein.  The Board has considered the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, 
supra.


ORDER

Service connection for headaches is denied.

Glaucoma suspect by cup-to-disc in the left eye is granted.  
To this extent, the appeal is granted. 

Service connection for bilateral hearing loss is denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


